UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6754



CHRISTOPHER LYMAN HUGHES,

                                            Plaintiff - Appellant,

          versus


WARDEN DE WALT,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-90-92-G, CA-97-398-AM)


Submitted:   December 11, 1997         Decided:     December 24, 1997


Before HALL and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Christopher Lyman Hughes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Christopher Hughes seeks to appeal the district court's order

denying his motion filed under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1997).* We have reviewed the record and the district court's
opinion and find no reversible error. Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court. Hughes v. De Walt, Nos. CR-90-92-G; CA-97-

398-AM (E.D. Va. May 5, 1997). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                         DISMISSED




     *
        While Hughes originally filed for relief under 28 U.S.C.
§ 2241 (1994), the district court properly construed his action as
a § 2255 motion.

                                2